

FOURTH AMENDMENT AND WAIVER TO CREDIT AGREEMENT
 
    THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment") dated as of
March 1, 2005 is among HEARTLAND FINANCIAL USA, INC., a corporation formed under
the laws of the State of Delaware (the "Borrower"), each of the banks party
hereto (individually, a "Bank" and collectively, the "Banks") and THE NORTHERN
TRUST COMPANY, as agent for the Banks (in such capacity, together with its
successors in such capacity, the "Agent").
 
    WHEREAS, the Borrower, the Agent and the Banks have entered into a Credit
Agreement dated as of January 31, 2004 (as hereto amended, the "Credit
Agreement"); and
 
    WHEREAS, the Borrower, the Agent and the Banks wish to extend the maturity
of the Credit Agreement and make certain other amendments to the Credit
Agreement;
 
    NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:
 
    1.  Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein shall have the respective meanings given to them in the Credit
Agreement and terms defined in the introductory paragraphs or other provisions
of this Amendment shall have the respective meanings attributed to them therein.
In addition, the following terms shall have the following meanings (terms
defined in the singular having a correlative meaning when used in the plural and
vice versa):
 
    "Effective Date" shall mean March 1, 2005, if (i) this Amendment shall have
been executed and delivered by the Borrower, the Agent and the Banks and (ii)
the Borrower shall have performed its obligations under Section 4 hereof.
 
    2.  Return on Assets. Section 7.4(e) of the Credit Agreement is hereby
amended to state in its entirety as follows:
 
    "(e) Return on Average Assets -Borrower. The Borrower's consolidated income
shall be at least 0.70% of its average assets, calculated as at the last day of
each fiscal quarter for the four fiscal quarter period ending on that date."
 
    3.  Indebtedness. Section 7.5 of the Credit Agreement is hereby amended to
state in its entirety as follows:
 
        "7.5 Indebtedness, Liens And Taxes, The Borrower and each Subsidiary
shall:
 
    (a) Indebtedness,. Not incur, permit to remain outstanding, assume or in any
way become committed for Indebtedness (specifically including but not limited to
Indebtedness in respect of money borrowed from financial institutions but
excluding deposits), except: (i) in the case of the Borrower, Indebtedness
incurred hereunder, and in the case of the Guarantors, under their respective
Guaranty Agreement; (ii) Indebtedness existing on the date of this Agreement and
described on Schedule 7.5(a) hereof; (iii) Indebtedness of any Subsidiary
arising in the ordinary course of the business of such Subsidiary; (iv) in the
case of ULTEA, the US Bank Indebtedness outstanding on the date hereof in the
principal amount of $11,418,871.69, less the aggregate amount of all repayments
thereunder after the date of this Agreement; (v) in the case of CFC,
Indebtedness under commercial paper issued by CFC which, together with any other
commercial paper identified on Schedule 7,5(a) hereto, shall not exceed an
aggregate principal amount of $20,000,000; (vu) in the case of the Borrower,
Trust Indebtedness and Trust Guarantees, and in the case of any Trust Issuer,
Trust Preferred Securities, provided, that the aggregate of such Trust
Indebtedness (and the related Trust Guarantees and Trust Preferred Securities)
shall not exceed $88,000,000 at any time outstanding; (vii) in the event any
transfer or contribution of accounts receivable of ULTEA to a special purpose
vehicle in accordance with Section 7,1(d is deemed to constitute a secured
financing, Indebtedness of ULTEA to such special purpose vehicle, secured by the
account receivables and related rights transferred to such special purpose
vehicle only (the "Factored Receivables"), provided, that such Indebtedness
shall not exceed an amount equal to $30,000,000 in the aggregate during the term
of this Agreement; (viii) in the case of the Borrower, Indebtedness to the City
of Dubuque, Iowa, in an amount not to exceed $300,000 to be used for the purpose
6f funding building improvements; (ix) in the case of the Borrower, Indebtedness
in an aggregate amount not in excess of $2,750,000 under the Agreement to
Organize and Stockholder Agreement dated February 1, 2003 and the Supplemental
Initial Investor Agreement dated February I, 2003 and (x) additional
Indebtedness not to exceed $1,000,00 at any time outstanding.
 
    4.     Revolving Credit Termination Date. The definition of "Revolving
Credit Commitment Termination Date" is hereby amended by the deletion of the
date "March 1, 2005" and the substitution of the date "February 28, 2006"
thereof.
 
    5.     Conditions to Effective Date. The occurrence of the Effective Date
shall be subject to the satisfaction of the following conditions precedent:
 
        (a)  The Borrower, the Agent and. the Banks shall have . executed and
delivered, this Amendment.
 
        (b)  No Default shall have occurred and be continuing under the Credit
Agreement, and the representations and warranties of the Borrower in Section 6
of the Credit Agreement and in Section 7 hereof shall be true and correct on and
as of the Effective Date and the Borrower shall have provided to the Agent a
certificate of a senior officer of the Borrower to that effect.
 
        (e)   Each Guarantor shall acknowledge and consent to this Amendment for
purposes of its Guaranty Agreement as evidenced by its signed acknowledgment of
this Amendment on the signature page hereof,
 
      (d)    The Borrower shall have delivered to the Agent, on behalf of the
Banks, such other documents as the Agent may reasonably request.
 
    6.    Effective Date Notice. Promptly following the occurrence of the
Effective Date, the Agent shall give notice to the parties of the occurrence of'
the Effective Date, which notice shall be conclusive, and the parties may rely
thereon; provided, that such notice shall not waive or otherwise limit any right
or remedy of the Agent or the Banks arising out of any failure of any condition
precedent set forth in Section 5 to be satisfied.
 
    7.      Ratification, The parties agree that the Credit Agreement, as
amended hereby, and the notes have not lapsed or terminated, are in full force
and effect, and are and from and after the Effective Date shall remain binding
in accordance with their terms.
 
    8.     Representations and Warranties. The Borrower represents and warrants
to the Agent and the Banks that:
 
        (a)  No Breach. The execution, delivery and performance of this
Amendment will not conflict with or result in a breach of, or cause the creation
of a Lien or require any consent under, the articles of incorporation or bylaws
of the Borrower, or any applicable law or regulation, or any order, injunction
or decree of any court or governmental authority or agency, or any agreement or
instrument to which the Borrower is a party or by which it or its property is
bound.
 
        (b)  Power and Action, Binding Effect. The Borrower has been duly
incorporated and is validly existing as a corporation under the laws of the
State of Delaware and has all necessary power and authority to execute, deliver
and perform its obligations under this Amendment and the Credit Agreement, as
amended by this Amendment; the execution, delivery and performance by the
Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, have been duly authorized by all necessary action on its part; and
this Amendment and the Credit Agreement, as amended by this Amendment, have been
duly and validly executed and delivered by the Borrower and constitute legal,
valid and binding obligations, enforceable in accordance with their respective
terms.
 
        (c)  Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any governmental or regulatory authority or
agency or any other person are necessary for the execution, delivery or
performance by the Borrower of this Amendment or the Credit Agreement, as
amended by this Amendment, or for the validity or enforceability thereof.
 
    9.    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the Borrower, the Agent and the Banks and their respective
successors and assigns, except that the Borrower may not transfer or assign any
of its rights or interest hereunder.
 
    10.    Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the internal laws of the State of Illinois.
 
    11.    Counterparts,. This Amendment may be executed in any number of
counterparts and each party hereto may execute any one or more of such.
counterparts, all of which shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopy shall be as effective as delivery of a manually executed counterpart of
this amendment.
 
    12.    Expenses. Whether or not the effective date shall occur, without
limiting the obligations of the Borrower under the Credit Agreement, the
Borrower agrees to pay, or to reimburse on demand, all reasonable costs and
expenses incurred by the Agent in connection with the negotiation, preparation,
execution, delivery, modi e Lion, amendment or enforcement of this Amendment,
the Credit Agreement and the other agreements, documents and instruments
referred to herein, including the reasonable fees and expenses of Mayer, Brown,
Rowe & Maw LLP, special counsel to the Agent, and any other counsel engaged by
the Agent,


[Signature Page Follows]
 

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.


HEARTLAND FINANCIAL USA, INC.
By: /s/ John K. Schmidt
Name: John K. Schmidt
Title: EVP, CFO, COO


THE NORTHERN TRUST COMPANY
As Agent


By: /s/ Thomas E. Bernhardt
Name: Thomas E. Bernhardt
Title: Vice President


BANKS:


THE NORTHERN TRUST COMPANY
By: /s/ Thomas E. Bernhardt
Name: Thomas E. Bernhardt
Title: Vice President


HARRIS TRUST AND SAVINGS BANK
By: /s/ Michael S. Cameli
Name: Michael S. Cameli
Title: Vice President


U.S. BANK NATIONAL ASSOCIATION
By: /s/ Jay Strunk
Name: Jay Strunk
Title: Assistant Vice President

 
 

--------------------------------------------------------------------------------

 

GUARANTOR ACKNOWLEDGEMENT


Each of the undersigned Guarantors hereby acknowledges and consents to the
Borrower’s execution of this Amendment.




CITIZENS FINANCE CO.                ULTEA, INC.
By: /s/ John K. Schmidt                     By: /s/ John K. Schmidt
Title: Treasurer                       Title: Treasurer



 
 

--------------------------------------------------------------------------------

 

CERTIFICATE


 
The undersigned as Executive Vice President, Chief Financial Officer and Chief
Operating Officer of Heartland Financial USA, Inc., hereby certifies as follows:
 
1.  No Default, as defined in the Credit Agreement among Heartland Financial
USA, Inc. (the "Borrower"), certain banks and The Northern Trust Company as
agent, as amended ("Credit Agreement") has occurred and is continuing.


2.  The representations and warranties of the Borrower in Section 6 of the
Credit Agreement and in Section 7 of the Fourth Amendment and Waiver to Credit
Agreement dated as of March 1, 2005, are true and correct on and as of the date
hereof.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of March 1,
2005.






HEARTLAND FINANCIAL USA, INC.
By: /s/ John K. Schmidt
Name: John K. Schmidt
Title: EVP, CFO, COO




 


 